368 So.2d 565 (1979)
In re Grady SPRINKLE
v.
STATE of Alabama.
Ex parte Grady Sprinkle.
77-485.
Supreme Court of Alabama.
March 9, 1979.
T. M. Brantley and R. F. Vargo, Bay Minette, for petitioner.
William J. Baxley, Atty. Gen. and Eugenia D. B. Hofammann, Asst. Atty. Gen., for the State, respondent.
ALMON, Justice.
The Writ of Certiorari to the Court of Criminal Appeals, 368 So.2d 554, is quashed as improvidently granted. In quashing this writ, we note that the Court of Criminal Appeals "reviewed each and every allegation of error" and found "that the cumulative effect of these alleged errors does not demand a reversal." Thus the treatment by the Court of Criminal Appeals is consistent with the principle enunciated in Blue v. State, 246 Ala. 73, 19 So.2d 11 (1944).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
All the Justices concur.